NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHAHRAM TOKLEH,                                 No.    15-71082

                Petitioner,                     Agency No. A201-195-998

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Shahram Tokleh, a native and citizen of Iran, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny in part and dismiss in part the petition for review.

         The record does not compel the conclusion that Tokleh established

extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 C.F.R. § 1208.4(a)(5). Thus, Tokleh’s asylum claim fails.

         We lack jurisdiction to consider Tokleh’s past persecution claim. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to consider claims not presented to the agency). Substantial evidence supports the

agency’s conclusion that Tokleh failed to establish a clear probability of future

persecution. See Lanza v. Ashcroft, 389 F.3d 917, 935 (9th Cir. 2004) (no clear

probability of future persecution). Thus, Tokleh’s withholding of removal claim

fails.

         Substantial evidence also supports the agency’s denial of CAT relief because

Tokleh failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to Iran. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     15-71082